

THE QUIGLEY CORPORATION
 
2010 DIRECTORS’ EQUITY COMPENSATION PLAN
 
RESTRICTED STOCK AWARD AGREEMENT
 
This RESTRICTED STOCK AWARD GRANT AGREEMENT (the “Agreement”), is made effective
as of the [DAY] day of [MONTH], [YEAR] (the “Date of Grant”), is delivered by
The Quigley Corporation, a Delaware corporation (the “Company”), to [GRANTEE
NAME] (the “Grantee”).
 
RECITALS
 
A.           The Quigley Corporation 2010 Directors’ Equity Compensation Plan
(the “Plan”) provides for the grant of restricted stock in accordance with the
terms and conditions of the Plan.  The Company has decided to make a restricted
stock grant as an inducement for the Grantee to promote the best interests of
the Company and its stockholders.  A copy of the Plan is attached.
 
B.           The Plan is administered by the Compensation Committee of the Board
of Directors of the Company (the “Committee”).
 
NOW, THEREFORE, the parties to this Agreement, intending to be legally bound
hereby, agree as follows:
 
1.           Restricted Stock Grant.  Subject to the terms and conditions set
forth in this Agreement and the Plan, the Company hereby grants to the Grantee
[# of SHARES] shares of common stock of the Company, subject to the restrictions
set forth below and in the Plan (“Restricted Stock”).  Shares of Restricted
Stock may not be transferred by the Grantee or subjected to any security
interest until the shares have become vested pursuant to this Agreement and the
Plan.
 
2.           Vesting and Nonassignability of Restricted Stock.
 
The shares of Restricted Stock shall become vested, and the restrictions
described in Sections 2(b) and 2(c) shall lapse, in the manner provided below,
if the Grantee continues to provide service to the Employer (as defined in the
Plan) from the Date of Grant until the applicable vesting date.  For this
purpose, the term “Shares” refers to the number of shares underlying that
portion of the Award that vests in the manner described under Vest Type and Full
Vest Date.  The term “Vest Type” describes how those shares will vest before the
Full Vest Date.  For example, if Vest Type is “monthly”, those shares will vest
on a pro rata basis on each monthly anniversary of the Date of Grant.  The term
“Full Vest Date” is the date on which the shares will be fully vested.
 
Shares
Vest Type
Full Vest Date
                       

 
 
 

--------------------------------------------------------------------------------

 


(a)          If the Grantee’s service with the Employer terminates for any
reason before the Restricted Stock is fully vested, the shares of Restricted
Stock that are not then vested shall be forfeited and must be immediately
returned to the Company.
 
(b)          During the period before the shares of Restricted Stock vest (the
“Restriction Period”), the non-vested Restricted Stock may not be assigned,
transferred, pledged or otherwise disposed of by the Grantee.  Any attempt to
assign, transfer, pledge or otherwise dispose of the shares contrary to the
provisions hereof, and the levy of any execution, attachment or similar process
upon the shares, shall be null, void and without effect.
 
(c)          The vesting of the Grant is cumulative, but shall not exceed one
hundred percent (100%) of the Shares subject to the Grant.  If the foregoing
schedule would produce fractional Shares, the number of Shares for which the
Grant vests shall be rounded down to the nearest whole Share.
 
3.           Issuance of Certificates.
 
(a)          Stock certificates representing the Restricted Stock may be issued
by the Company and held in escrow by the Company until the Restricted Stock
vests, or the Company may hold non-certificated shares until the Restricted
Stock vests.  In the event of a dividend or distribution payable in stock or
other property or a reclassification, split up or similar event during the
Restriction Period, the shares or other property issued or declared with respect
to the non-vested shares of Restricted Stock shall be subject to the same terms
and conditions relating to vesting as the shares to which they relate.
 
(b)          When the Grantee obtains a vested right to shares of Restricted
Stock, a certificate representing the vested shares shall be issued to the
Grantee, free of the restrictions under Paragraph 2 of this Agreement.
 
(c)          The obligation of the Company to deliver shares upon the vesting of
the Restricted Stock shall be subject to all applicable laws, rules, and
regulations and such approvals by governmental agencies as may be deemed
appropriately to comply with relevant securities laws and regulations.
 
4.           Change in Control.  The provisions of the Plan applicable to a
Change in Control (as defined in the Plan) shall apply to the Restricted Stock.

 
 

--------------------------------------------------------------------------------

 

5.           Grant Subject to Plan Provisions.  This grant is made pursuant to
the Plan, the terms of which are incorporated herein by reference, and in all
respects shall be interpreted in accordance with the Plan.  The grant is subject
to interpretations, regulations and determinations concerning the Plan
established from time to time by the Committee in accordance with the provisions
of the Plan, including, but not limited to, provisions pertaining to (i) rights
and obligations with respect to withholding taxes, (ii) the registration,
qualification or listing of the shares, (iii) changes in capitalization of the
Company, and (iv) other requirements of applicable law.  The Committee shall
have the authority to interpret and construe the grant pursuant to the terms of
the Plan, and its decisions shall be conclusive as to any questions arising
hereunder.
 
6.           Assignment by Company.  The rights and protections of the Company
hereunder shall extend to any successors or assigns of the Company and to the
Company’s parents, subsidiaries, and affiliates.  This Agreement may be assigned
by the Company without the Grantee’s consent.
 
7.           Applicable Law.  The validity, construction, interpretation and
effect of this Agreement shall be governed by and construed in accordance with
the laws of the State of Delaware, without giving effect to the conflicts of
laws provisions thereof.
 
8.           Notice.  Any notice to the Company provided for in this Agreement
shall be addressed to the Company in care of the Compensation Committee at
[INSERT ADDRESS] and any notice to the Grantee shall be addressed to such
Grantee at the current address shown on the payroll of the Employer, or to such
other address as the Grantee may designate to the Employer in writing.  Any
notice shall be delivered by hand, sent by facsimile or enclosed in a properly
sealed envelope addressed as stated above deposited, postage prepaid, in a post
office regularly maintained by the United States Postal Service.
 
[Signatures on next page.]

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused its duly authorized officer to
execute this Agreement, and the Grantee has placed his or her signature hereon,
effective as of the Date of Grant.



 
THE QUIGLEY CORPORATION
       
By:
         
Name: 
         
Title:
 



I hereby accept the grant of Restricted Stock described in this Agreement, and I
agree to be bound by the terms of the Plan and this Agreement.  I hereby further
agree that all the decisions and determinations of the Committee shall be final
and binding.



     
Grantee
         
Date

 
 
 

--------------------------------------------------------------------------------

 